Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group 1, Species 1 in Figures 1-3 in the reply filed on 6/29/2022 is acknowledged.


DETAILED ACTION
	This is the first action on the merits for application 16/608293.  Claims 11-17, 24-27 are currently pending in this application.


Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 16, 24 is/are rejected under 35 U.S.C. 102a1 as being anticipated by NAGATA (3,731,786).

Regarding Claim 11, NAGATA teaches A band designed running around rollers or pulleys and made of an elastomer material, the band comprising: embedded reinforcing elements (16) extending in a longitudinal direction; one or more elongate tubular receptacles (13)(Fig. 4) embedded in the elastomer material, the one or more elongate tubular receptacles having a plurality of electronic components (Fig. 3)(12)(Col. 4, lines 7-20); and wherein the tubular receptacles have a longitudinal axis oriented substantially transversely to a bending direction of the band (Col. 1, lines 34-39)(Fig. 7)(2)(Fig. 5)(14)(10)(13).

Regarding Claim 16, NAGATA teaches wherein the tubular receptacle is connected to a longitudinal side of the band and a cavity is accessible from there (Fig. 1).

Regarding Claim 24, NAGATA teaches wherein the plurality of electronic components comprise a plurality of sensors (3)(4).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAGATA (3,731,786).

Regarding Claim 27, NAGATA does not teach the one or more elongate tubular receptacles having a diameter of about 2.5 to 5.0 millimeter (mm).
NAGATA contains the result effective variable of a tubular receptacles having a diameter since the tubular receptacles have some diameter.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to recognize the parameter as a result effective variable and optimize it to be the proper size to hold the belt’s electronic component.  A receptacle which has too small a diameter may not fit the electronic component while a receptacle which has too large a diameter may unnecessarily affect the durability and flexibility of the belt.

Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAGATA (3,731,786) in view of BANDO (JP 2009007078A).

Regarding Claim 12, NAGATA does not teach wherein the electronic components are surrounded and fixed within a cavity by a synthetic casting resin.
BANDO teaches wherein the electronic components are surrounded and fixed within a cavity by a synthetic casting resin [0027].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the belt in NAGATA so the electronics are surrounded by a synthetic casting resin as in BANDO to create a cost effective and durable way to protect the electronic component from damage.

Regarding Claim 13, NAGATA teaches and the tubular receptacle is provided at the end/s with a closure or plug (Figs. 1-4).
NAGATA does not teach wherein the electronic components are surrounded within the cavity by shock absorbing material. 
BANDO teaches wherein the electronic components are surrounded within the cavity by shock absorbing material (1f).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the belt in NAGATA so the electronics are surrounded by a buffer material as in BANDO to create a cost effective and durable way to protect the electronic component from damage.

Regarding Claim 14, NAGATA teaches and the tubular receptacle is provided at the end/s with a closure or plug (Figs. 1-4).
NAGATA does not teach electronic components are surrounded within the cavity by thermally conductive material.
BANDO teaches electronic components are surrounded within the cavity by thermally conductive material (rubber conducts some heat)[0040].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the belt in NAGATA so the electronics are surrounded by a thermally conductive buffer material as in BANDO to allow the electronic device to dissipate a bit of heat.


Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAGATA (3,731,786) in view of STRADER (4,621,727).

Regarding Claim 15, NAGATA does not teach wherein the tubular receptacle is a plastic tube comprised of polyamide (PA) or polyphenylene sulfide (PPS).
STRADER teaches wherein the tubular receptacle is a plastic tube comprised of polyamide (PA)(Col. 2 line 56 – Col. 3 line 33).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the belt in NAGATA so the electronics are surrounded by a polyamide envelope as in BANDO to create a cost effective and durable way to protect the electronic component from damage.


Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAGATA (3,731,786) in view of BALLHAUSEN (2012/0323371)

Regarding Claim 17, NAGATA does not teach where the band is a toothed belt or wide V-belt.
BALLHAUSEN teaches where the band is a toothed belt (Fig. 1a, 1b).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the belt in NAGATA so it is a toothed belt as in BALLHAUSEN so the belt can be used with toothed cogs for increased torque transmission or to keep the belt and cogs synchronized.


Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAGATA (3,731,786) in view of SAKAGUCHI (2012/0012443) and STOLYAR (2008/0006513).

Regarding Claim 25, NAGATA does not teach the plurality of electronic components comprise a temperature sensor, an acceleration sensor, a strain sensor, a central processor, a radio communications and antennas.
STOLYAR teaches the plurality of electronic components comprise a temperature sensor [0025], a strain sensor (66), a central processor (28), a radio communications [0010] and antennas (16).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the belt in NAGATA so it has the sensors and components in STOLYAR so relevant belt information can be monitored and used to determine when to service the belt.
SAKAGUCHI teaches the plurality of electronic components comprise a temperature sensor [0077], an acceleration sensor (110), a central processor (120), a radio communications [0080] and antennas [0047].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the belt in NAGATA so it has the sensors and components in SAKAGUCHI so relevant belt information can be monitored and used to determine when to service the belt and when conveyor rollers have failed.


Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAGATA (3,731,786) in view of SAKAGUCHI (2012/0012443) and STOLYAR (2008/0006513) and further in view of BALHAUSEN (2017/0254405).

Regarding Claim 26, NAGATA as modified teaches the radio communications and the antennas configured to read out a tensile force (STOLYAR [0010], [0020], [0026]) during operation of the band.
NAGATA as modified does not teach configured to read out the running speed.
BALHAUSEN teaches configured to read out the running speed [0032].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the belt in NAGATA as modified to read out the running speed as in BALHAUSEN so the drive can be controlled so the belt does not run at a speed which would cause excess wear.


Conclusion
The prior art made of record in the attached form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654